Citation Nr: 0117302	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an unappealed March 1990 rating decision, the RO 
denied reopening the veteran's claim for service connection 
for a respiratory disability.

2.  Evidence submitted subsequent to the March 1990 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
respiratory disability.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision that denied reopening a 
claim for service connection for a respiratory disability is 
final. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's March 1990 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a 
respiratory disability have been met. 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the veteran's claim of entitlement to 
service connection for a respiratory disability.  
Essentially, the veteran maintains that he developed 
bronchial pneumonia during military service, and has had 
continuous problems with chronic bronchitis since his 
discharge from service.

Service connection for a respiratory disability was 
originally denied by rating decision dated in January 1982.  
The veteran requested to reopen his claim for service 
connection for a respiratory disability in January 1990.  The 
RO denied the request to reopen a claim for service 
connection for a respiratory disability by rating decision 
dated March 1990 on the grounds that he failed to submit new 
and material evidence i.e. evidence that established a 
chronic bronchial condition which was incurred in or 
aggravated by service. The veteran was notified of that 
decision and his appellate rights by VA letter dated in March 
1990.  The veteran did not initiate a timely appeal as to 
that decision and it became final. See 38 U.S.C.A. 
§ 7105(a)(c).

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened, is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

As previously noted, the evidence present at the time of the 
March 1990 rating decision was outpatient treatment records 
dated between February 1983 and February 1990, 
hospitalization records dated January 1990, and service 
medical records, which contained a notation on the veteran's 
January 1969 separation examination, indicating that the 
veteran had bronchial pneumonia and was hospitalized for 10 
days.  The underlying hospitalization records were not 
contained within the service medical records.

Additional pertinent evidence has been associated with the 
claims file since the RO's March 1990 denial of the veteran's 
request to reopen a claim for service connection for a 
respiratory disability.  This evidence includes: (1) a VA 
examination dated June 1992; (2) records from a 
hospitalization in October 1970 at the Conejos County 
Hospital; (3) three lay statements, two received in September 
1998 and one in February 1996; (4) additional service medical 
records showing that the veteran was hospitalized in February 
1966; (5) a letter from the veteran's private physician dated 
March 1999; (6) a letter from the veteran's private physician 
dated April 1999; (7) VA medical opinion dated June 1999; (7) 
outpatient treatment records dated between January 1998 and 
January 2000; (8) a hearing before the RO in February 2000; 
and (9) a Travel Board hearing before the undersigned Board 
Member in May 2001. 

The evidence associated with the veteran's claims file 
subsequent to the March 1990 decision is new and material.  
The additional service medical records submitted show that 
the veteran was treated for bronchitis and pharyngitis during 
service.  Testimony presented by the veteran and his wife 
offers evidence of continuity of symptomatology.  As such, 
there is a basis to reopen the veteran's claim for service 
connection for a respiratory disability. 

The "new" evidence was not previously of record, and is 
neither cumulative nor redundant of evidence in the file at 
the time of the March 1990 final denial.  Therefore, the new 
evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for a respiratory 
disability is reopened.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a respiratory disability, and to this extent, 
the appeal is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.



As the Board has reopened the veteran's claim for service 
connection for a respiratory disability, the Board must 
ensure that the duty to assist has been satisfied. 

In February 2001, the veteran and his wife presented 
testimony in a Travel Board hearing before the undersigned 
Board Member.  During the hearing, the veteran testified that 
he underwent a VA examination subsequent to his February 2000 
hearing before the RO.  He indicated that he was never 
informed of the results of that examination and further, that 
a report of that examination had not been associated with his 
claims file.  The veteran's wife testified that she 
accompanied the veteran to the VA examination.

The record shows that, at the February 2000 hearing before 
the RO, the veteran's representative requested a new VA 
examination.  The hearing officer informed the veteran and 
his representative that he would review the additional 
evidence and render a decision regarding the request for a 
new examination.  In April 2000, a supplemental statement of 
case was issued which stated that an additional pulmonary 
function test or examination was not warranted.  There is no 
further indication in the record that an additional VA 
examination was ordered or conducted.  

Service medical records recently associated with the claims 
file reflect that the veteran was hospitalized in February 
1966 with a diagnosis of acute bronchitis and pharyngitis.  
Hospitalization records from the Conejos County Hospital show 
that the veteran was hospitalized in October 1970 for acute 
bronchitis.  Letters dated in March and April 1999 from the 
veteran's private physician, Dr. D. M., indicate that he had 
treated the veteran for an episode of bronchitis.

In light of the conflicts in the record, the RO is requested 
to schedule the veteran for a VA respiratory examination. 



Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should assure that copies of 
all current and relevant treatment 
records for respiratory disabilities are 
included in the claims folder.



3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA respiratory 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
Based on the examination findings, along 
with the examiner's review of the entire 
record, the examiner must respond to each 
of the following items.

a. State the diagnoses of all 
disabling conditions of the 
respiratory system that the 
veteran currently has.

b. For each diagnosis listed in 
response to question (a), state a 
medical opinion as to the time of 
onset of the disability.

c. For each diagnosis listed in 
response to question (a), state a 
medical opinion as to whether it 
is at least likely as not that 
the diagnosed respiratory 
disorder is the result of a 
disease or injury the veteran had 
in service. 

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  After the foregoing has been 
completed, the RO should again 
readjudicate the veteran's claims for 
service connection for a respiratory 
disability.  In the event that the claim 
on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


